

116 S2804 IS: Pershing County Economic Development and Conservation Act
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2804IN THE SENATE OF THE UNITED STATESNovember 6, 2019Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote conservation, improve public land management, and provide for sensible development in
			 Pershing County, Nevada, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Pershing County Economic Development and Conservation Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Checkerboard Land ResolutionSec. 101. Findings.Sec. 102. Definitions.Sec. 103. Sale or exchange of eligible land.Sec. 104. Sale of encumbered land.Sec. 105. Disposition of proceeds.Sec. 106. Conveyance of land for use as a public cemetery.Title II—Wilderness AreasSec. 201. Additions to the National Wilderness Preservation System.Sec. 202. Administration.Sec. 203. Wildlife management.Sec. 204. Release of wilderness study areas.Sec. 205. Native American cultural and religious uses. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Pershing County, Nevada. (2)SecretaryThe term Secretary means the Secretary of the Interior.
 (3)StateThe term State means the State of Nevada. (4)Wilderness areaThe term wilderness area means a wilderness area designated by section 201(a).
			ICheckerboard Land Resolution
 101.FindingsCongress finds that— (1)since the passage of the Act of July 1, 1862 (12 Stat. 489, chapter 120) (commonly known as the Pacific Railway Act of 1862), under which railroad land grants along the Union Pacific Railroad right-of-way created a checkerboard land pattern of alternating public land and privately owned land, management of the land in the checkerboard area has been a constant source of frustration for the County government, private landholders in the County, and the Federal Government;
 (2)management of Federal land in the checkerboard area has been costly and difficult for the Federal land management agencies, creating a disincentive to manage the land effectively;
 (3)parcels of land within the checkerboard area in the County will not vary significantly in appraised value by acre due to the similarity of highest and best use in the County; and
 (4)consolidation of appropriate land within the checkerboard area through sales and exchanges for development and Federal management will—
 (A)help improve the tax base of the County; and (B)simplify management for the Federal Government.
 102.DefinitionsIn this title: (1)Eligible landThe term eligible land means any land administered by the Director of the Bureau of Land Management—
 (A)that is within the area identified on the Map as Checkerboard Lands Resolution Area that is designated for disposal by the Secretary through—
 (i)the Winnemucca Consolidated Resource Management Plan; or (ii)any subsequent amendment or revision to the management plan that is undertaken with full public involvement; and
 (B)that is not encumbered land. (2)Encumbered landThe term encumbered land means any land administered by the Director of the Bureau of Land Management within the area identified on the Map as Checkerboard Lands Resolution Area that is encumbered by mining claims, millsites, or tunnel sites.
 (3)MapThe term Map means the map prepared under section 103(b)(1). (4)Qualified entityThe term qualified entity means, with respect to a portion of encumbered land—
 (A)the owner of a mining claim, millsite, or tunnel site located on a portion of the encumbered land on the date of enactment of this Act; and
 (B)a successor in interest of an owner described in subparagraph (A). 103.Sale or exchange of eligible land (a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), as soon as practicable after the date of enactment of this Act, the Secretary, in accordance with this Act and any other applicable law and subject to valid existing rights, shall conduct sales or exchanges of the eligible land.
				(b)Map
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map that depicts the boundaries of the land identified for disposal under this title, to be identified as the Checkerboard Lands Resolution Area on the Map.
 (2)Minor correctionsThe Secretary, in consultation with the County, may correct minor errors in the Map. (c)Joint selection requiredAfter providing public notice, the Secretary and the County shall jointly select parcels of eligible land to be offered for sale or exchange under subsection (a).
 (d)Method of saleA sale of eligible land under subsection (a) shall be— (1)consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713);
 (2)conducted through a competitive bidding process, under which adjoining landowners are offered the first option, unless the Secretary determines there are suitable and qualified buyers that are not adjoining landowners; and
 (3)for not less than fair market value, based on an appraisal in accordance with the Uniform Standards of Professional Appraisal Practice and this Act.
					(e)Land exchanges
 (1)In generalNot later than 1 year after the date of enactment of this Act and subject to the joint selection requirements under subsection (c), the Secretary shall offer to exchange all eligible land under this section for private land.
 (2)Adjacent landTo the extent practicable, the Secretary shall seek to enter into agreements with one or more owners of private land adjacent to the eligible land for the exchange of the private land for the eligible land, if the Secretary determines that the exchange would consolidate Federal land ownership and facilitate improved Federal land management.
 (3)Priority land exchangesIn acquiring private land under this subsection, the Secretary shall give priority to the acquisition of private land in higher-value natural resource areas in the County.
					(f)Mass appraisals
 (1)In generalNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Secretary shall—
 (A)conduct a mass appraisal of eligible land to be sold or exchanged under this section;
 (B)prepare an evaluation analysis for each land transaction under this section; and
 (C)make available to the public the results of the mass appraisals conducted under subparagraph (A). (2)UseThe Secretary may use mass appraisals and evaluation analyses conducted under paragraph (1) to facilitate exchanges of eligible land for private land.
					(g)Deadline for sale or exchange; exclusions
 (1)DeadlineNot later than 90 days after the date on which the eligible land is jointly selected under subsection (c), the Secretary shall offer for sale or exchange the parcels of eligible land jointly selected under that subsection.
 (2)Postponement or exclusionThe Secretary or the County may postpone, or exclude from, a sale or exchange of all or a portion of the eligible land jointly selected under subsection (c) for emergency ecological or safety reasons.
					(h)Withdrawal
 (1)In generalSubject to valid existing rights and mining claims, millsites, and tunnel sites, effective on the date on which a parcel of eligible land is jointly selected under subsection (c) for sale or exchange, that parcel is withdrawn from—
 (A)all forms of entry and appropriation under the public land laws, including the mining laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing and geothermal leasing laws. (2)TerminationThe withdrawal of a parcel of eligible land under paragraph (1) shall terminate—
 (A)on the date of sale or, in the case of exchange, the conveyance of title of the parcel of eligible land under this section; or
 (B)with respect to any parcel of eligible land selected for sale or exchange under subsection (c) that is not sold or exchanged, not later than 2 years after the date on which the parcel was offered for sale or exchange under this section.
						104.Sale of encumbered land
 (a)Authorization of conveyanceNotwithstanding sections 202, 203, 206, and 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713, 1716, 1719), not later than 90 days after the date of enactment of this Act and subject to valid existing rights held by third parties, the Secretary shall offer to convey to qualified entities, for fair market value, the remaining right, title, and interest of the United States, in and to the encumbered land.
 (b)Costs of sales to qualified entitiesAs a condition of each conveyance of encumbered land under this section, the qualified entity shall pay all costs related to the conveyance of the encumbered land, including the costs of surveys and other administrative costs associated with the conveyance.
				(c)Offer To convey
 (1)In generalNot later than 180 days after the date on which the Secretary receives a fair market offer from a qualified entity for the conveyance of encumbered land, the Secretary shall accept the fair market value offer.
 (2)AppraisalFair market value of the interest of the United States in and to encumbered land shall be determined by an appraisal conducted in accordance with the Uniform Standards of Professional Appraisal Practice.
 (d)ConveyanceNot later than 180 days after the date of acceptance by the Secretary of an offer from a qualified entity under subsection (c)(1) and completion of a sale for all or part of the applicable portion of encumbered land to the qualified entity, the Secretary, by delivery of an appropriate deed, patent, or other valid instrument of conveyance, shall convey to the qualified entity all remaining right, title, and interest of the United States in and to the applicable portion of the encumbered land.
 (e)MergerSubject to valid existing rights held by third parties, on delivery of the instrument of conveyance to the qualified entity under subsection (d), the prior interests in the locatable minerals and the right to use the surface for mineral purposes held by the qualified entity under a mining claim, millsite, tunnel site, or any other Federal land use authorization applicable to the encumbered land included in the instrument of conveyance, shall merge with all right, title, and interest conveyed to the qualified entity by the United States under this section to ensure that the qualified entity receives fee simple title to the purchased encumbered land.
				105.Disposition of proceeds
 (a)Disposition of proceedsOf the proceeds from the sale of land under this title— (1)5 percent shall be disbursed to the State for use in the general education program of the State;
 (2)10 percent shall be disbursed to the County for use as determined through normal County budgeting procedures; and
 (3)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Pershing County Special Account, which shall be available to the Secretary, in consultation with the County, for—
 (A)the acquisition of land from willing sellers (including interests in land) in the County— (i)within a wilderness area;
 (ii)that protects other environmentally significant land; (iii)that secures public access to Federal land for hunting, fishing, and other recreational purposes; or
 (iv)that improves management of Federal land within the area identified on the Map as Checkerboard Lands Resolution Area; and
 (B)the reimbursement of costs incurred by the Secretary in preparing for the sale or exchange of land under this title.
 (b)Investment of special accountAny amounts deposited in the special account established under subsection (a)(3)— (1)shall earn interest in an amount determined by the Secretary of the Treasury, based on the current average market yield on outstanding marketable obligations of the United States of comparable maturities; and
 (2)may be expended by the Secretary in accordance with this section. (c)Reports (1)In generalNot later than September 30 of the fifth fiscal year after the date of enactment of this Act, and every 5 fiscal years thereafter, the Secretary shall submit to the State, the County, and the appropriate committees of Congress a report on the operation of the special account established under subsection (a)(3) for the preceding 5 fiscal years.
 (2)ContentsEach report submitted under paragraph (1) shall include, for the fiscal year covered by the report— (A)a statement of the amounts deposited into the special account;
 (B)a description of the expenditures made from the special account for the fiscal year, including the purpose of the expenditures;
 (C)recommendations for additional authorities to fulfill the purpose of the special account; and (D)a statement of the balance remaining in the special account at the end of the fiscal year.
						106.Conveyance of land for use as a public cemetery
 (a)In generalThe Secretary shall convey to the County, without consideration, the Federal land described in subsection (b).
 (b)Description of Federal landThe Federal land referred to in subsection (a) is the approximately 10 acres of land depicted as Unionville Cemetery on the Map. (c)Use of conveyed landThe Federal land conveyed under subsection (a) shall be used by the County as a public cemetery.
				IIWilderness Areas
			201.Additions to the National Wilderness Preservation System
 (a)AdditionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of Federal land in the State are designated as wilderness and as components of the National Wilderness Preservation System:
 (1)Cain Mountain WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 12,339 acres, as generally depicted on the map entitled Proposed Cain Mountain Wilderness and dated February 9, 2017, which shall be known as the Cain Mountain Wilderness.
 (2)Bluewing WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 24,900 acres, as generally depicted on the map entitled Proposed Bluewing Wilderness and dated February 9, 2017, which shall be known as the Bluewing Wilderness.
 (3)Selenite Peak WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 22,822 acres, as generally depicted on the map entitled Proposed Selenite Peak Wilderness and dated February 9, 2017, which shall be known as the Selenite Peak Wilderness.
 (4)Mount Limbo WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,855 acres, as generally depicted on the map entitled Proposed Mt. Limbo Wilderness and dated February 9, 2017, which shall be known as the Mount Limbo Wilderness.
 (5)North Sahwave WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,875 acres, as generally depicted on the map entitled Proposed North Sahwave Wilderness and dated February 9, 2017, which shall be known as the North Sahwave Wilderness.
 (6)Grandfathers WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 35,339 acres, as generally depicted on the map entitled Proposed Grandfathers Wilderness and dated February 9, 2017, which shall be known as the Grandfathers Wilderness.
 (7)Fencemaker WildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 14,942 acres, as generally depicted on the map entitled Proposed Fencemaker Wilderness and dated February 9, 2017, which shall be known as the Fencemaker Wilderness.
 (b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be 100 feet from the centerline of the road.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area.
 (2)EffectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map or legal description.
 (3)AvailabilityEach map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (4)WithdrawalSubject to valid existing rights, the wilderness areas designated by subsection (a) are withdrawn from—
 (A)all forms of entry, appropriation, and disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 202.Administration (a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that with respect to the wilderness areas—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.
 (b)LivestockThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (c)Incorporation of acquired land and interestsAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the wilderness area.
				(d)Adjacent management
 (1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.
 (e)Military overflightsNothing in this title restricts or precludes— (1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.
 (f)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).
 (g)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological data collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
				(h)Water rights
 (1)FindingsCongress finds that— (A)the wilderness areas are located—
 (i)in the semiarid region of the Great Basin; and (ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—
 (I)actual or proposed water resource facilities located upstream; and (II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;
 (B)the wilderness areas are generally not suitable for use or development of new water resource facilities; and
 (C)because of the unique nature of the wilderness areas, it is possible to provide for proper management and protection of the wilderness and other values of land in ways different from those used in other laws.
 (2)PurposeThe purpose of this section is to protect the wilderness values of the wilderness areas by means other than a federally reserved water right.
 (3)Statutory constructionNothing in this title— (A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas;
 (B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act;
 (C)establishes a precedent with regard to any future wilderness designations; (D)affects the interpretation of, or any designation made under, any other Act; or
 (E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.
 (4)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.
					(5)New projects
						(A)Definition of water resource facility
 (i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.
 (ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers. (B)Restriction on new water resource facilitiesExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas.
						(i)Temporary telecommunications device
 (1)In generalNothing in this title prevents the placement of a temporary telecommunications device for law enforcement or agency administrative purposes in the Selenite Peak Wilderness in accordance with paragraph (2).
 (2)Additional requirementsAny temporary telecommunications device authorized by the Secretary under paragraph (1) shall— (A)be carried out in accordance with—
 (i)the Wilderness Act (16 U.S.C. 1131 et seq.); and (ii)all other applicable laws (including regulations);
 (B)to the maximum practicable, be located in such a manner as to minimize impacts on the recreational and other wilderness values of the area; and
 (C)be for a period of not longer than 7 years. 203.Wildlife management (a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas.
 (b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—
 (1)consistent with relevant wilderness management plans; and (2)in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including noxious weed treatment and the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.
 (c)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations.
 (d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—
 (1)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable and more naturally distributed wildlife populations; and
 (2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.
					(e)Hunting, fishing, and trapping
 (1)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.
 (2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under paragraph (1).
					(f)Cooperative agreement
 (1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas—
 (A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and
 (B)subject to all applicable laws (including regulations). (2)References; Clark CountyFor the purposes of this subsection, any references to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the wilderness areas.
					204.Release of wilderness study areas
 (a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 48,600 acres of public land in the portions of the China Mountain, Mt. Limbo, Selenite Mountains, and Tobin Range wilderness study areas that have not been designated as wilderness by section 201(a) and the portion of the Augusta Mountains wilderness study area within the County that has not been designated as wilderness by section 201(a) have been adequately studied for wilderness designation.
 (b)ReleaseThe public land described in subsection (a)— (1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
					205.Native American cultural and religious uses
 (a)In generalNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (b)Cultural usesNothing in this title precludes the traditional collection of pine nuts in a wilderness area for personal, noncommercial use consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).